Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawing
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension line” of claims 2 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claim 3 is objected to because of the following informalities: “the first end” and the “the second end” lack proper antecedent basis. Claim 3 should depend from claim 2 for removing the antecedent bases problem. Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medlar (US-2002/0118280-A1).
Claim No
Claim feature
Prior art
Medlar (US-2002/0118280-A1)
1
A system, comprising: 

Medlar discloses a system (1), see the sole Figure comprising:

a medical device including a cavity; 

a medical device (1) including a cavity; 


a couch configured to support a subject; 

a couch (2) configured to support a subject (3); 


one or more imaging devices configured to acquire image data, the image data indicating at least one of a target portion of the subject or posture information of a user; and 

one or more imaging devices (4,8 and 9) configured to acquire image data, the image data indicating at least one of a target portion of the subject or posture information of a user;

a control device configured to control a movement of the couch based on at least one of position information of the target portion of the subject or the posture information of the user.

a control device (6) configured to control a movement of the couch based on at least one of position information of the target portion of the subject or the posture information of the user.

2
The system of claim 1, wherein one of the one or more imaging devices includes a first end facing the couch and a second end facing away from the couch, an extension line connecting the second end with the first end intersecting a surface where a couch plate of the couch is located.

Medlar meets claim 2, cf. the sole Fig. in Medlar.

The claimed extension line is an imaginary line in Medlar which can be drawn as claimed.
5
The system of claim 1, wherein at least one of the one or more imaging devices is disposed at an entrance of the cavity.

See the sole Fig. in Medlar.
7
The system of claim 1, wherein the one or more imaging devices includes a first imaging device configured to acquire a first image including a representation of the target portion of the subject.

See the sole Fig. in Medlar.
11
The system of claim 1, wherein the medical device includes a magnetic resonance imaging (MRI) device, and the control device is disposed in the MRI device.
See ¶ [0015] where Medlar includes an MRI system (cf. “magnetic resonance system” for an example of imaging system 1) for the medical device (1)




Claims 1, 2, 5-7, 9, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherek (US-2004/00081341-A1).

Claim No
Claim feature
Prior art
Cherek (US-2004/0081341-A1)
1
A system, comprising: 

Cherek discloses a system, see Figs. 1-6 comprising:

a medical device including a cavity; 

a medical device (1) including a cavity; 


a couch configured to support a subject; 

a couch (2) configured to support a subject (6); 


one or more imaging devices configured to acquire image data, the image data indicating at least one of a target portion of the subject or posture information of a user; and 

one or more imaging devices (4 and 5) configured to acquire image data, the image data indicating at least one of a target portion of the subject or posture information of a user;

a control device configured to control a movement of the couch based on at least one of position information of the target portion of the subject or the posture information of the user.

a control device (7) configured to control a movement of the couch based on at least one of position information of the target portion of the subject or the posture information of the user.

2
The system of claim 1, wherein one of the one or more imaging devices includes a first end facing the couch and a second end facing away from the couch, an extension line connecting the second end with the first end intersecting a surface where a couch plate of the couch is located.

Cherek meets claim 2, cf. Figs. in Cherek.

The claimed extension line is an imaginary line in Cherek which can be drawn as claimed.
5
The system of claim 1, wherein at least one of the one or more imaging devices is disposed at an entrance of the cavity.

See Figs. in Cherek.
6
The system of claim 1, further comprising one or more brackets at least one of the one or more imaging devices being mounted on the one or more brackets.

In ¶ [0044], Cherek mentions mounting of video camera 5, therefore, it must have a bracket by which the mounting is accomplished. Cherek meets claim 6.
7
The system of claim 1, wherein the one or more imaging devices includes a first imaging device configured to acquire a first image including a representation of the target portion of the subject.

See Figs. in Cherek which reveal the claimed features of claim 7.
Cameras in Cherek can be understood to image the patient including claimed target portion.
9
The system of claim 2, wherein an angle between the extension line connecting the second end with the first end and the surface is within a range of 5 degrees to 80 degrees.

See Figs. in Cherek which reveal the claimed features of claim 9.
Geometrical aspect of Cherek appears to meet the range of angle claimed.

11
The system of claim 1, wherein the medical device includes a magnetic resonance imaging (MRI) device, and the control device is disposed in the MRI device.

See ¶ [0012] where Cherek includes an MRI system (cf. “magnetic resonance tomography apparatus” as an example of a diagnostic device).
12
A system, comprising: 

Cherek discloses a system (cf. Figs. 1-6), comprising:

at least one storage medium including a set of instructions; and 

at least one storage medium (10) including a set of instructions (“program”, cf. ¶ [0026] and [0039]); and 


at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: 

computer 7 in Cherek has a processor (a processor is an inherent part of the computer 7 in Cherek) in communication with the storage medium (10), as claimed, cf. ¶ [0033] [0035] where Cherek discloses the computer 7 control the magnetic resonance tomography apparatus,

wherein when executing the set of instructions (“program”), the at least one processor is directed to cause the system to: 


obtain image data related to a subject on a couch that is acquired by one or more imaging devices when the couch is located outside a cavity of a medical device, the image data indicating at least one of the subject or posture information of a user; 

Cherek obtains image data (recorded image by video cameras 4, 5) related to a subject (6) on a couch (2) located outside a cavity of a medical device (1), the image data indicating a subject (6), 

determine, based on the image data, position information of the subject; 

determine, based on the image data, position information of the subject (6); cf. abstract in Cherek where it discusses positioning of the subject (6) in a medical device (1),


cause, based at least in part on the position information of the subject, an adjustment of the position of the couch, an adjusted position of the couch being such that the subject is moved into the cavity of the medical device.

cause, based at least in part on the position information of the subject, an adjustment of the position of the couch, an adjusted position of the couch being such that the subject is moved into the cavity of the medical device.
 
Cherek meets the claim feature as it positions the subject (6) in a cavity of a medical device (1), see abstract and the Figs. in Cherek.

Also see ¶ [0035] where Cherek discusses movement device 18 controlled by the computer 7 to insert the patient on the patient bed 2 into the scanning unit 1 as assisted by position information obtained from the video cameras 4 and 5.

13
The system of claim 12, wherein the image data includes a representation of a marker indicating the subject, and to determine the position information of the subject, the at least one processor is directed to cause the system to: identify the marker from the image data.

See various places in Cherek where it discusses “markings” on the patient applied by a physician or the computer 7 for positioning the patient.
16
The system of claim 12, wherein the medical device includes a magnetic resonance (MR) scanner, wherein the at least one processor is further configured to cause the couch to an examination region of the MR scanner.

Cherek discloses that the medical device (1) may be an MR scanner (“magnetic resonance tomographic apparatus”).



Claims 1, 2, 5, 7-9, 11-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vija (US-2013/0281818-A1).

Claim No
Claim feature

Prior art
Vija (US-2013/0281818-A1)



17
An MR system, comprising: 

Vija discloses an MR system (10), comprising:

an MR device including a main field magnet having an examination region; 

an MR device (12) including a main field magnet having an examination region; 
cf. ¶ [0021], [0023], [0030].


a couch including a support portion and a couch plate supported by the support portion, the support portion being in communication with the MR device, the couch plate, adapted to receive a subject, being moveable relative to the support portion; 

a couch (26) including a support portion and a couch plate supported by the support portion (24), the support portion (24) being in communication with the MR device (12), the couch plate, adapted to receive a subject (50), being moveable relative to the support portion (24);

one or more imaging devices configured to acquire image data, the image data indicating posture information of a user; and
 
one or more imaging devices (46, 52) configured to acquire image data, the image data indicating posture (“gesture”) information of a user (48); and


a control device configured to control, based on the posture information of the user, a movement of the couch plate with a target portion of the subject in order to move the target portion into the examination region.
a control device (32) configured to control, based on the posture information of the user, a movement of the couch plate (26) with a target portion of the subject in order to move the target portion into the examination region, cf. ¶ [0017], and [0018].


18
The system of claim 17, wherein one of the one or more imaging devices includes a first end facing the couch and a second end facing away from the couch, an extension line connecting the second end with the first end intersecting a surface where a couch plate of the couch is located.

Vija meets claim 2, cf. Fig. 1 in Cherek.

Vija’s insertion of patient into the imaging device indicate an MRI device having a cavity (bore) and an MRI bore usually has two ends as claimed.

The claimed extension line is an imaginary line in Cherek which can be drawn as claimed.

20
The system of claim 18, wherein an angle between the extension line connecting the second end with the first end and the surface is within a range of 5 degrees to 80 degrees.
Vija meets claim 20, as the geometry of Vija can be understood to meet feature of claim 9. The claimed range of angle 5-80 degrees appears to be wide enough to make all MRI apparatus with a cavity (bore) to meet the claim. 

1
A system, comprising: a medical device including a cavity; a couch configured to support a subject; one or more imaging devices configured to acquire image data, the image data indicating at least one of a target portion of the subject or posture information of a user; and a control device configured to control a movement of the couch based on at least one of position information of the target portion of the subject or the posture information of the user.

Vija meets claim 1 when it discloses the medical device 12 can be an MRI scanner with a cavity. Vija discloses patient bed control device and cameras as claimed.

2
The system of claim 1, wherein one of the one or more imaging devices includes a first end facing the couch and a second end facing away from the couch, an extension line connecting the second end with the first end intersecting a surface where a couch plate of the couch is located.

Vija meets claim 2, an MRI scanner has a bore with two open ends which are the claimed first end and the second end.

5
The system of claim 1, wherein at least one of the one or more imaging devices is disposed at an entrance of the cavity.

Vija meets claim 5, at least one of the cameras, i.e. camera 46 is positioned at the entrance.
7
The system of claim 1, wherein the one or more imaging devices includes a first imaging device configured to acquire a first image including a representation of the target portion of the subject.

Vija meets claim 7 as one of the cameras, i.e. camera 46, acquires image of the patient including a target portion.

8
The system of claim 7, wherein the one or more imaging devices includes a second imaging device configured to acquire a second image including the posture information of the user.
Vija meets claim 8, as one of the camera’s, i.e. camera 52, acquires image of the user (48).

9
The system of claim 2, wherein an angle between the extension line connecting the second end with the first end and the surface is within a range of 5 degrees to 80 degrees.
Vija meets claim 9, as the geometry of Vija can be understood to meet feature of claim 9. The claimed range of angle 5-80 degrees appears to be wide enough to make all MRI apparatus with a cavity (bore) to meet the claim. 

11
The system of claim 1, wherein the medical device includes a magnetic resonance imaging (MRI) device, and the control device is disposed in the MRI device.

Vija meets claim 11 when it discloses the medical device 12 can be an MRI scanner.

12
A system, comprising: at least one storage medium including a set of instructions; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: obtain image data related to a subject on a couch that is acquired by one or more imaging devices when the couch is located outside a cavity of a medical device, the image data indicating at least one of the subject or posture information of a user; determine, based on the image data, position information of the subject; cause, based at least in part on the position information of the subject, an adjustment of the position of the couch, an adjusted position of the couch being such that the subject is moved into the cavity of the medical device.

Vija meets claim 12 as it discloses the medical device 12 can be an MRI scanner. Vija uses posture information of the operator (48) to move the bed (26) on which a subject (50) is placed which requires the determination of position information of the subject. Control system 14 in Vija includes all structural features of the claim 12.

14
The system of claim 12, wherein the image data includes the posture information of the user indicating the position information of the subject, and to determine the position information of the subject in the image data, the at least one processor is directed to cause the system to: identify the posture information from the image data; and determine the position information of the subject based on the posture information of the user.

Vija meets claim 14 as it identifies a posture information (gesture) of the user.

15
The system of claim 12, wherein the image data includes a first image of the subject acquired by one of the one or more imaging devices and a second image including the first posture information of the user acquired by one of the one or more imaging devices, to determine a target portion of the subject based on the first posture information of the user, the at least one processor is directed to cause the system to: obtain a coordinate transform relationship between the one or more imaging devices; and determine, based on the first posture information of the user and the coordinate transform relationship, the target portion.

Vija meets claim 15 as it obtains a posture information (gesture) of the user (48) to move the bed 16 in proper imaging position which requires the claimed transformation of coordinate transform relationship between the cameras.

16
The system of claim 12, wherein the medical device includes a magnetic resonance (MR) scanner, wherein the at least one processor is further configured to cause the couch to an examination region of the MR scanner.

Vija meets claim 16 as it discloses the medical device 12 can be an MRI scanner. 




Allowable Subject Matter
Claims 3-4, 10, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 3, the claim would be allowable if written in independent form because the prior art of the record neither discloses nor reasonably suggests the system of claim 1 including the second end being sealed in combination with the remaining claim features.
As to claim 4, the claim depends from claim 3, if claim 3 is written in independent form claim 4 would be allowable.
As to claim 19, the claim contains features like claim 3 which is not found in the prior art of the record.

As to claim 10, the prior art of the record does not seem to suggest a coil extending out of the one or more accommodating cavities based on posture information of the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852